—In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 16, 1992, as unconditionally granted the plaintiff’s motion to extend a notice of pendency against the property in question for a two-year period.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The notice of pendency expired by its own terms on March 21, 1994. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.